     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 1 of 9




 1                                                     THE HONORABLE ROBERT S. LASNIK
                                                  THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8

 9
     VICKY CORNELL, individually, and in           Case No. 2:20-cv-01218−RSL−MLP
10   her capacity, and as the Personal
     Representative of the Estate of               THE SOUNDGARDEN PARTIES’ REPLY
11   Christopher John Cornell a/k/a Chris          IN SUPPORT OF MOTION TO
     Cornell,                                      CONSOLIDATE ACTIONS
12
                         Plaintiffs,               NOTED ON MOTION CALENDAR:
13                                                 April 9, 2021
     v.
14
     SOUNDGARDEN, a purported
15   Washington General Partnership, KIM A.        New Action:
     THAYIL, MATT D. CAMERON,                      Case No. 2:21-cv-00192−RSL-MLP
16   HUNTER BENEDICT SHEPHERD, RIT
     VENERUS and CAL FINANCIAL
17   GROUP, Inc.,

18                       Defendants.

19   _____________________________

20   SOUNDGARDEN, a Washington General
     Partnership, and SOUNDGARDEN
21   RECORDINGS LLC, a Delaware limited
     liability company,
22
                         Counter-Plaintiffs,
23
     v.
24
     Vicky Cornell, individually, and in her
25   capacity as the Personal Representative of
     the Estate of Christopher John Cornell
26   a/k/a Chris Cornell,

27                       Counter-Defendants..

28

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218−RSL-MLP)
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 2 of 9




 1                                              I.         INTRODUCTION

 2            The Soundgarden Parties1 file this Reply in support of their Motion to Consolidate Actions

 3 (“Motion”, Dkt. No. 154) and in response to Plaintiffs’ Opposition to the Motion (“Opposition” or

 4 “Opp.”, Dkt. No. 161). As an initial procedural matter, the Soundgarden Parties note that the

 5 Magistrate Judge in this action (Hon. Peterson) is authorized to decide the Motion and issue an

 6 order without being subject to the Recommendation and Report process: “Motions to consolidate

 7 are considered non-dispositive and are within the pre-trial authority of the magistrate judge.” See

 8 Jackson v. Berkey, 2020 WL 1974247, *2 n.2 (W.D. Wash. Apr. 24, 2020) (Hon. Christel).

 9            The Motion should be granted and the New Action and Existing Action (the “Related

10 Actions”) should be consolidated for pre-trial discovery only2 along with related procedural

11 orders. Plaintiffs’ Opposition presents no genuine reasons to deny the Motion. The alleged

12 differences between the Related Actions presented by Plaintiffs are significantly overstated and

13 strained. The inherently related and materially intertwined factual and legal issues between the

14 Related Cases—and the obvious case efficiencies and economies that will be achieved for the

15 Court, parties, and witnesses—compel consolidation. No genuine prejudice will result from

16 consolidation, and adoption of the Existing Action’s current case schedule in a consolidated action

17 provides ample time for full case development, including for a judicial buyout valuation hearing in

18 late August 2021 which may narrow or eliminate the Existing Action.

19                                                   II.      ANALYSIS
20            A. Consolidation Is Strongly Encouraged in Federal Court.
21            Consolidation of actions in federal court is strongly encouraged. See Ashe v. Swenson, 397
22 U.S. 436, 455 (1970) (“A pervasive purpose of [the Federal Rules of Civil Procedure] is to require

23 or encourage the consolidation of related claims in a single lawsuit.”); United Mine Workers of

24 Am. v. Gibbs, 383 U.S. 715, 724 (1966) (“Under the Rules, the impulse is toward entertaining the

25 broadest possible scope of action consistent with fairness to the parties; joinder of claims, parties

26

27   1
       All capitalized terms in this Reply shall have the meanings defined in the Motion.
     2
       “Pre-trial discovery” is intended to denote all case activity prior to but not including dispositive motions (summary
28   judgment), and also not including the judicial valuation hearing in the New Action or trial in the Existing Action.
     Thus, to the extent pre-trial non-dispositive motions are required, they would be brought in the consolidated action.

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–1
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 3 of 9




 1 and remedies is strongly encouraged.”); Perez-Funez v. Dist. Dir., I.N.S., 611 F. Supp. 990, 994

 2 (C.D. Cal. 1984) (“A court has broad discretion in deciding whether or not to grant a motion for

 3 consolidation, although, typically, consolidation is favored.”).

 4              B. The Factual and Legal Issues In The Related Actions Are Inherently Related and
                   Materially Intertwined, And Consolidation Will Provide Other Obvious Benefits.
 5
                Plaintiffs incorrectly assert that the “core factual and legal issues in the two actions are
 6
     distinct.” See Opp. at 1-3. The three cases cited in support of this section—all recent decisions of
 7
     this Court—substantiate the positions in the Motion and evidence that this Court denies
 8
     consolidation only when the compared actions are very different, and grants consolidation when
 9
     they are not, especially when there are case efficiencies.3
10
                Plaintiffs’ attempts to differentiate the Related Actions are unavailing. See generally Opp.
11
     at 1-3. First, the Related Actions do not “involve different [legal and factual] issues.” The
12
     “gravamen” of the Existing Action is not just “copyright” but currently includes 14 counts: 5 in
13
     the Second Amended Complaint (“SAC”, Dkt. No. 139) and 9 in the First Amended
14
     Counterclaims (“FACC”, Dkt. No. 90-1). All but 3 counts are brought under Washington civil
15
     and/or statutory law, as is the New Action. See SAC (Counts II-V); FACC (Counts 1, 3-8). This
16

17   3
         In Green v. Washington, 2021 WL 568228 (W.D. Wash. Feb. 16, 2021) this Court (Hon. Settle) denied plaintiff’s
18 motion to consolidate with other federal actions filed by the plaintiff against different defendants. The main action
     was directed against the State of Washington and others based on plaintiff’s alleged improper involuntary civil
19   commitment and administration of antipsychotic drugs; a second action against a hospital and fire department for
     improper emergency treatment; a third action against the U.S. Coast Guard for improper treatment in connection with
     her honorable discharge and medical retirement. In brief analysis in a short section of an omnibus order deciding
20
     multiple motions, this Court found based on “different primary fact patterns” and “additional defendants” that
     consolidation of the actions would “not further judicial economy.” See id. *7. In Jackson v. Berkey, 2020 WL
21   1974247 (W.D. Wash. Apr. 24, 2020) (Hon. Christel) a pro se inmate filed three actions against mainly different
     defendants based on different alleged violations of his conditions of confinement at three different jails. This Court
22   found that consolidation would “cause delays and confusion” and that “if the cases proceeded to trial, there is a risk of
     juror confusion since all three cases involve similar allegations against separate sets of defendants for events which
23   occurred at separate facilities.” See id. *2. In Deem v. Air & Liquid Systems Corporation, 2020 WL 30337 (W.D.
     Wash. Jan. 2, 2020) (Hon. Settle), this Court de-consolidated two actions for purposes of trial because the Court held
24   that one of the actions had a unique “dispositive issue” (an applicable statute of limitations). Id. at *2. Undisclosed in
     the Opposition is that earlier in the Deem case, this Court consolidated the actions (similarly assigned to the same
25   judge) for pre-trial discovery purposes precisely as the Soundgarden Parties request in this Motion: “The Motion for
     Consolidation is GRANTED in part to the extent that this matter is consolidated . . . for purposes of discovery and for
26   purposes of handling pre-trial matters through the Court’s disposition of summary judgment . . . .” See Deem, Case
     3:17-cv-05965-BHS (Dkt. No. 52). While not detailed in the order, the Deem motion to consolidate shows similar
27   overlapping factual and legal issues and clear case-handling efficiencies as the Related Actions. See Deem, Case 3:17-
     cv-05965-BHS (Dkt. No. 42); see also Westport Investments, LLC v. Kemper Sports Management, Inc., 2007 WL
28   4219356 (Nov. 28, 2007) (Hon. Settle) (granting motion to consolidate despite different parties, different types of
     trial, and despite the court’s conclusion that “the two cases are largely opposites of one another.”).

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–2
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 4 of 9




 1 includes the conversion count (SAC Count III) which directly intermixes with buyout valuation

 2 issues in the New Action as analyzed in the recent Motion to Dismiss. See MTD SAC (Dkt. No.

 3 142) at 7-10; Reply re MTD SAC (Dkt. No. 147) at 3-7.4 As detailed in the Motion, the counts in

 4 the Existing Action present competing legal positions regarding ownership and/or control of

 5 various Soundgarden-related assets: audio files in Plaintiffs’ custody intended for a new

 6 Soundgarden album (“Album Files”), copyrights over audio recordings (including Mr. Cornell’s

 7 “vocal recordings”) embedded in the Album Files, Mr. Cornell’s name and likeness rights,

 8 Soundgarden’s social media accounts, and even Mr. Cornell’s alleged personal property. See SAC;

 9 FACC. The New Action seeks buyout valuations for Plaintiffs’ interest in Soundgarden and

10 Soundgarden-related entities including some or all of these same assets. Simply stated, the Related

11 Actions together seek to answer the question: “Who owns which Soundgarden-related assets and

12 how much are they worth?” There is no good reason to force the parties, and this Court, to pursue

13 the answer to this question in two separate actions.5 Second, Plaintiff is wrong that “the valuation

14 decision in the [New] Action does not touch upon, much less resolve, the core issues in the

15 [Existing] Action.” As stated in the Motion, “there is a strong potential that this Court’s

16 determination of the proper buyout value for Plaintiffs’ entity interests following the buyout

17 valuation hearing—and the consequent resolution and finalization of the buyout process—will

18 resolve some or all of the legal, and perhaps factual, issues in the Existing Action.” See Motion at

19 7. Plaintiffs now profess confusion about this potential resolution (see Opp. at 3) but have

20 previously agreed that “the buyout process may provide an opportunity to simplify or dismiss” the

21 Existing Action. See Joint Status Report and Discovery Plan (Dkt. No. 125) at 7, 9, 10.6 Third, it is

22
     4
         Plaintiffs are battling to keep the conversion count in this Existing Action by objecting (Dkt. No. 162) to the recent
23 Recommendation and Report (“R&R”, Dkt. No. 153) dismissing the conversion count without leave to amend.
     5
         As disclosed in the Answer to the Complaint in the New Action, the Soundgarden Parties offered to stipulate to add
24 the valuation count to the Existing Action, but were ignored. See Answer (New Action, Dkt. No. 18) at 4
     (“Defendants acknowledge Plaintiff’s statutory right to file a buyout valuation action, although they object to her
25 procedural decision to file a new federal action rather than simply add her valuation count to the Existing
     Soundgarden Action as offered by Soundgarden’s counsel – a decision clearly made to burden Defendants with more
26 expensive legal disputes and to further her ongoing strategy to present outrageous, publicity-driven, content.”).
     6
         As noted in the Motion, the buyout offer delivered to Plaintiffs on October 20, 2020, included an expert report
27 describing in detail the scope of Plaintiffs’ buyout interests, expressly including assets at issue in the Existing Action.
     Plaintiffs have not challenged the disclosed scope of these interests in the New Action, but have taken the reverse
28 position that the scope of the offered buyout interests was too narrow. See e.g., Complaint (New Action, Dkt. No. 1)

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–3
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 5 of 9




 1 of no consequence that the Existing Action will be a jury trial and the New Action a judicial

 2 buyout valuation hearing because the Motion specifically requests consolidation for pre-trial

 3 discovery only and such consolidation is approved by this Court. See Deem (Dkt. No. 52).

 4            Fourth, the Related Actions do not “involve different parties.” Plaintiffs are identical. The

 5 only “different” defendants in the New Action are two Soundgarden-related entities (Stage Mutha

 6 Fakir, Inc. and SG Productions, Inc.)7 wholly-owned by the parties to the Existing Action and

 7 represented by the same counsel. In the Existing Action, this Court has recommended dismissal of

 8 the only “different” defendants, Rit Venerus and Cal Financial, without leave to amend. See R&R

 9 (Dkt. No. 153). Even if this Court (Hon. Lasnik) declines to adopt the R&R (now challenged by

10 Plaintiffs), Mr. Venerus (and his company) is financial manager for all the Soundgarden-related

11 entities, is a witness disclosed in the New Action, and has even filed a joinder in support of the

12 Motion (Dkt. No. 164). Any continuing party role poses no conflict or complication. Fifth, the

13 Related Actions do not “implicate different witnesses.” The parties to the New Action recently

14 exchanged initial disclosures. There were 17 unique witnesses disclosed in the two disclosures

15 including 3 expert witnesses (Defendants’ 2 named experts and Plaintiffs’ 1 unnamed expert). Of

16 those 17 unique witnesses, 9 were duplicates (disclosed by both sides). Of the 14 unique fact

17 witnesses, almost all are also listed in initial disclosures in the Existing Action. More striking, 9 of

18 14 disclosed witnesses (65%) in the New Action are either already subpoenaed for deposition or

19 have been the subject of formal counsel notification of intended deposition in the Existing Action.

20 This major witness overlap evidences the efficiencies and economies from consolidation,

21 including single depositions to obtain testimony relating to both Related Actions.8 Sixth, the

22 Related Actions do not “involve remarkably different documents.” The proper inquiry is not how

23
     ¶36. Moreover, Plaintiffs’ Complaint in the New Action unambiguously confirms that, following this Court’s buyout
24 valuation ruling, the Soundgarden Parties will have unfettered rights to continue business as the band “Soundgarden,”
     including the use of Mr. Cornell’s name and likeness and his copyrights in all Soundgarden music. See id. (foreseeing
25 future Soundgarden albums and/or concerts using, for example, deepfakes of Mr. Cornell’s voice or holograms of Mr.
     Cornell’s image). In other words, Plaintiffs have effectively conceded in the New Action that the buyout will resolve
26 most or all of the issues currently being litigated in the Existing Action.
     7
       “Loud Love Music” is a dba of Soundgarden and so is not a formal additional party.
27   8
        Plaintiffs suggest meaning in comparing the witnesses disclosed by the Soundgarden Parties in the Existing Action
     (104 witnesses, not 108) with those in the New Action (14 witnesses). But this difference just supports that the New
28   Action is a subset of the Existing Action. The large number of witnesses disclosed in these initial disclosures also
     stems, in part, from local Florida rules prohibiting use of any trial witness not disclosed by an early case deadline.

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–4
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 6 of 9




 1 many documents have already been produced (Plaintiffs claim 80,000) but the most efficient and

 2 economical treatment of documents relevant to both Related Actions, which will be considerable.

 3 Consolidation clearly benefits the parties, this Court, and witnesses: (1) documents already

 4 produced will not have to be produced again in the New Action; (2) new document (and other

 5 written) discovery will not have to be duplicated; and (3) documentary (and other written)

 6 evidence will be available for all purposes in the consolidated action—including as evidence in

 7 motions to this Court—rather than being subject to procedural admissibility hurdles.

 8            C. The Procedural Postures Of The Related Actions Do Not Preclude Consolidation
                 And There Is No Prejudice.
 9
              Consolidation of the Related Cases is not precluded by the purported “different procedural
10
     postures” of the Related Actions, or any alleged prejudice, as asserted in the Opposition’s second
11
     section. See generally Opp. at 4-6. The principal case cited by Plaintiffs, Reed v. Kariko, 2020 WL
12
     6781475 (W.D. Wash. Nov. 18, 2020), reviewed a motion to consolidate into an action that was
13
     nearly four years old, which had completed discovery, and which was on its third summary
14
     judgment motion seeking dismissal of all remaining claims. See id. *1.9 Here, there are months of
15
     discovery left in the Existing Action and no depositions have yet been taken (or are currently on
16
     calendar). While the Existing Action was filed in December 2019, and the parties engaged in
17
     written discovery on the tight Florida case schedule, since the transfer to this Court in August
18
     2020 there has been no new written or deposition discovery by any party.10 Thus, the parties can
19
     effectively commence all Washington discovery at the same time in a consolidated action.
20
              Plaintiffs present a purported “parade of horribles” in connection with expert discovery,
21
     but these concerns are based on a misstated record. It is true that in the Existing Action, after
22

23

24   9
       Plaintiffs’ two other cases only nominally relate to the “procedural posture” argument. In Almeida v. Barr, 2020 WL
     1819876 (W.D. Wash. Apr. 10, 2020), this Court ruled against consolidation of habeas petitions by different prisoner
25   petitioners because of the lack of similar questions of fact. The secondary issue of the “different procedural phase[s]”
     of the actions related merely to the status of the respective TROs filed by the petitioners (key to a habeas petition). See
26   id. *2. In Wallace v. Pierce Cty. Sheriff's Dep't, 2019 WL 2710520 (W.D. Wash. June 27, 2019), another prisoner
     case, this Court again denied consolidation because the cases did “not involve the same set of facts or legal issues.” As
27   to the “different procedural postures,” this Court confirmed that this factor tilted against consolidation only because
     the existing/older case would necessarily be delayed by consolidation, a scenario not present here. See id. *2.
     10
28      The only exception is a Request for Production served on Mr. Venerus and Cal Financial on March 23, 2021, the
     day after this Court served the R&R recommending dismissal of these parties without leave to amend.

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–5
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 7 of 9




 1 transfer from Florida, the Soundgarden Parties advocated against new expert disclosures or reports

 2 in Washington (because such deadlines had passed in the Florida action). See 11/4/20 Joint Status

 3 Report (Dkt. No. 124) at 6. But this position was rejected when a pre-trial scheduling order was

 4 issued setting a new expert disclosure deadline of May 21, 2021. See Dkt. No. 127 at 1. Plaintiffs’

 5 attempt to parlay this old, rejected position into a set of current concerns is specious. See Opp. at

 6 5. This expert disclosure deadline provides ample time for Plaintiffs to conduct relevant discovery

 7 and prepare expert disclosures in the New Action. As acknowledged by Plaintiffs (see Opp. at 5),

 8 they have had the Soundgarden Parties’ expert valuation report since October 2020. While it now

 9 appears that Plaintiffs have not yet even retained a valuation expert, this is not the fault of the

10 Soundgarden Parties or the Court (and frankly raises questions regarding the good-faith basis for

11 the New Action). It is also not the Soundgarden Parties’ fault that Plaintiffs have not yet served

12 written discovery in the New Action, or that they failed to seek specific valuation evidence,

13 beyond the expansive documentation provided with the buyout offer, before the New Action was

14 filed, as was offered to Plaintiffs. See Answer (New Action, Dkt. No. 18) at 7 (counsel agreed “to

15 consider any specific, concrete, requests for documents that [Plaintiffs’] consultant determines are

16 otherwise unavailable to your clients and are important to his/her analysis”). Finally, Plaintiffs’

17 claim to have “diligently sought to resolve this matter amicably” by making her own buyout offer

18 is irrelevant to consolidation, and also absurd for reasons explained in the Answer. See id. at 5-7.

19 However, if this Court has genuine concern about the expert disclosure timing, the Soundgarden

20 Parties are willing to extend the expert disclosure deadline by up to three weeks (to June 11,

21 2021), with the expert rebuttal deadline similarly extended (to July 2, 2021).11

22              None of Plaintiffs’ other kitchen-sink arguments tilts against consolidation. See Opp. at 5-
23 6. This Court does not need to expand written discovery rights or the number of depositions given

24 substantial witness overlap (and separate expert depositions). If Mr. Venerus stays in the action, he

25 can surely determine his deposition coverage needs. Despite Plaintiffs’ professed concern, Stage

26 Mutha Fakir will be fine.

27
     11
          Finally, while the Soundgarden Parties are strongly opposed, if this Court concludes that the condition of imposing
28 the case schedule in the Existing Action on the New Action is so prejudicial to Plaintiffs as to warrant denying the
     Motion, the Soundgarden Parties are willing to agree to additional case-scheduling flexibility.

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–6
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 8 of 9




 1                                            CONCLUSION

 2          For the foregoing reasons, and as set forth in the Motion, the Soundgarden Parties

 3 respectfully request that this Court grant their motion to consolidate.

 4
     Date: April 9, 2021                                Respectfully submitted,
 5

 6
                                                        By: s/ Paul H. Beattie
 7                                                          Paul H. Beattie, WSBA # 30277
                                                            Gravis Law
 8                                                          7920 SE Stellar Way
                                                            Snoqualmie, WA 98065
 9                                                          Telephone: 206.696.9095
                                                            Email: pbeattie@gravislaw.com
10
                                                            Gabriel G. Gregg
11                                                          Matthew H. Poppe
                                                            Rimon PC
12                                                          800 Oak Grove Ave, Suite 250
                                                            Menlo Park, CA 94025
13                                                          Telephone: 408.669.5354
                                                            Email: gabriel.gregg@rimonlaw.com
14                                                          Email: Matthew.Poppe@rimonlaw.com
15                                                          Attorneys for the Soundgarden Parties
16

17

18

19

20

21

22

23

24

25

26

27

28

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–7
     Case 2:20-cv-01218-RSL-MLP Document 165 Filed 04/09/21 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE

 2
     I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
 3
     CM/ECF system, which will send electronic notification of such filing to all CM/ECF participants.
 4

 5

 6
     Date: April 9, 2021
 7
                                                         s/ Gabriel G. Gregg
 8
                                                         Gabriel G. Gregg, Pro Hac Vice Admitted
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     THE SOUNDGARDEN PARTIES’ REPLY IN SUPPORT OF MOTION
     TO CONSOLIDATE ACTIONS (No. 2:20−cv−01218− RSL-MLP)–8
